  Case 15-16015         Doc 61     Filed 02/14/19 Entered 02/14/19 10:05:00              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-16015
         MICHELE D EDWARDS

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/05/2015.

         2) The plan was confirmed on 09/22/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/15/2019.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 45.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-16015       Doc 61       Filed 02/14/19 Entered 02/14/19 10:05:00                     Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $58,715.74
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                  $58,715.74


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,885.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $2,574.40
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,459.40

Attorney fees paid and disclosed by debtor:                 $115.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim       Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
77TH ST DEPOT FEDERAL C U       Unsecured      2,586.00            NA              NA            0.00        0.00
AMERICASH LOANS LLC             Unsecured      2,000.00       4,696.11        4,696.11           0.00        0.00
ASSOCIATED RECEIVABLE           Unsecured         606.00           NA              NA            0.00        0.00
COLLECTION BUREAU OF AMERICA    Unsecured         412.70           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP            Unsecured         399.00           NA              NA            0.00        0.00
FIFTH THIRD BANK                Unsecured      1,700.00            NA              NA            0.00        0.00
GM FINANCIAL                    Unsecured     14,691.00            NA              NA            0.00        0.00
GM FINANCIAL                    Secured       20,825.00     37,846.25        37,843.25     23,752.91    5,016.73
HINCKLEY SPRING WATER           Unsecured         496.00           NA              NA            0.00        0.00
IC SYSTEMS                      Unsecured          32.00           NA              NA            0.00        0.00
IL DEPT OF REVENUE              Priority       1,181.00       1,204.45        1,204.45        536.74         0.00
IL DEPT OF REVENUE              Unsecured         235.00        235.50          235.50           0.00        0.00
INTERNAL REVENUE SERVICE        Priority      18,630.00     19,310.07        19,310.07      8,605.24         0.00
INTERNAL REVENUE SERVICE        Unsecured      1,327.00       1,308.81        1,308.81           0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured      1,326.83            NA              NA            0.00        0.00
LVNV FUNDING                    Unsecured         703.00        703.31          703.31           0.00        0.00
NCO FINANCIAL SYSTEM            Unsecured         695.00           NA              NA            0.00        0.00
NORTH SHORE UNIVERSITY HEALT    Unsecured      1,300.00            NA              NA            0.00        0.00
OCWEN LOAN SVC                  Secured              NA            NA        14,344.72     14,344.72         0.00
OCWEN LOAN SVC                  Unsecured     22,200.00            NA              NA            0.00        0.00
OCWEN LOAN SVC                  Secured       64,000.00            NA              NA            0.00        0.00
PEOPLES GAS LIGHT & COKE CO     Unsecured            NA         605.64          605.64           0.00        0.00
PRA RECEIVABLES MGMT            Unsecured         752.00        752.17          752.17           0.00        0.00
QUANTUM3 GROUP LLC              Unsecured         954.00        954.54          954.54           0.00        0.00
SOUTHWEST CREDIT                Unsecured         165.00           NA              NA            0.00        0.00
SPRINGLEAF FINANCIAL SERVICES   Unsecured      2,900.00       3,762.55        3,762.55           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-16015         Doc 61      Filed 02/14/19 Entered 02/14/19 10:05:00                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                $14,344.72         $14,344.72             $0.00
       Debt Secured by Vehicle                           $37,843.25         $23,752.91         $5,016.73
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $52,187.97         $38,097.63         $5,016.73

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                               $20,514.52          $9,141.98              $0.00
 TOTAL PRIORITY:                                         $20,514.52          $9,141.98              $0.00

 GENERAL UNSECURED PAYMENTS:                             $13,018.63                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $6,459.40
         Disbursements to Creditors                            $52,256.34

TOTAL DISBURSEMENTS :                                                                      $58,715.74


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
